DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 04/04/2022.
Claims 1-3, 5-7, 9-11, and 13-20 are pending.
Claims 9, 11, 13, 14, and 18 remain withdrawn as being directed to non-elected groups or species.
Claims 4, 8, and 12 are cancelled.
Claims 1-3, 5-7, 10, 15-17, 19, and 20 are currently under consideration to the extent that they read upon Applicant’s elected species. 
	NOTE Applicant elected:
The caplet and shell structure of claim 1 as pending in 12/09/2021,
The adhesive between the caplet and shells of claim 1 as pending in 12/09/2021,
The land interposed between the top and bottom faces of the caplet and extends along a perimeter of the caplet on a plane parallel to the caplet length axis as recited in claim 1 as pending in 12/09/2021, and greater than 5% of the external surface area of the caplet as recited in claim 4 as pending in 12/09/2021,
The adhesive comprising sucrose in an amount of 0.6 to 4% by weight of the caplet,
The absence of indicia, 
The absence of locking recesses and/or protrusions

Withdrawn Rejections and/or Objections
The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of Applicant’s amendment to claim 16.
The rejection of claim 4 under 35 U.S.C. 102(a)(1) as being anticipated by Perry et al (US 2008/0102116) is withdrawn in view of Applicant’s cancellation of said claim.
The rejection of claim 4 under 35 U.S.C. 102(a)(1) as being anticipated by Wittwer et al (US 4539060) is withdrawn in view of Applicant’s cancellation of said claim.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Perry et al (US 2008/0102116) in view of Wittwer et al (US 4539060) is withdrawn in view of Applicant’s cancellation of said claim.

Rejections Maintained and Made Again in view of Applicant’s Amendments with New Grounds of Rejection added for Newly Added Claims – Necessitated by Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 10, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry et al (US 2008/0102116)(IDS Reference).
	Perry teaches a caplet comprising first and second ends and a middle region that extends between the first and second ends with a land interposed between top and bottom faces and extending a long a perimeter of the caplet on a plane parallel to a caplet length axis (see entire document for instance, Figure 1).  Perry teaches an adhesive is a pharmaceutically acceptable adhesive can be spray coated on the interior of the capsule (see for instance, [0024] and claim 39) and further teaches that the adhesive can be gelatin (see for instance, claim 40).  Therefore, since claim 40 of Perry limits claim 39, non-gelatin adhesives are also directly envisioned.  It is noted that the last paragraph of the instant specification recites:
The dimensions and values disclosed herein are not to be understood as being strictly limited to the exact numerical values recited. Instead, unless otherwise specified, each15 such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value.

It is noted that the structure and adhesive of Perry appear to perform the same functions (tamperproofing) as are instantly claimed, and therefore, based on the specification, appear to meet the limitations of the instant claims to the extent that their functional aspects are articulated in the specification.  There does not appear to be a subcoating required by Perry. It is noted that the function of the dimensions of the caplet and the locations and amount of the adhesive are not articulated in the instant specification apart from the ultimate achievement of creating a tamperproof capsule.  Since the prior art teaches that their composition is tamperproof, and the dimensions and amounts are not deemed strictly limited, the prior art reads on the instantly claimed limitations.  
Response to Arguments
	Applicant argues in the remarks filed 04/04/2022 that Applicant believes that the prior art does not teach that the caplet is fully encapsulated, and therefore, Applicant asserts that the prior art does not anticipate the instant claims.  Applicant’s argument is not found persuasive.  Specifically, it is again pointed out that the specification directly asserts in the last paragraph that:
The dimensions and values disclosed herein are not to be understood as being strictly limited to the exact numerical values recited. Instead, unless otherwise specified, each15 such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value.

As such, the dimensions, which would include the dimensions of the caplet and the amount of the adhesive, are inclusive to functional equivalents.  Applicant points out in their arguments directed to Wittwer that the amount of the adhesive is particularly important because of the tamperproofness that is provided.  It is noted that the instant specification (and even arguments) indicate that the tamperproofness is the function of the caplet and adhesive, wherein the prior art comprises the same components, and their particular “dimensions and values” result in the desired function, namely tamperproofness.  It is noted that the claims are to be interpreted in light of the Specification, wherein, in the instant case, the specification indicates that the dimensions and values are inclusive to functional equivalents.  

Claim(s) 1-3, 5-7, 10, 15-17, 19, and 20 (all claims currently under consideration) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittwer et al (US 4539060)(IDS Reference).
	Wittwer teaches a tamperproof capsule shell that is internally coated with an adhesive, wherein the adhesive is taught as being selected from the group that includes sucrose (see entire document, for instance, Figure 4 and page 7, lines 22-25).  The capsule is taught as having a tablet as the contents (see entire document, for instance, column 9, lines 1-8). It is noted that the last paragraph of the instant specification recites:
The dimensions and values disclosed herein are not to be understood as being strictly limited to the exact numerical values recited. Instead, unless otherwise specified, each15 such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value.

It is noted that the structure and adhesive of Wittwer appear to perform the same functions (tamperproofing) as are instantly claimed, and therefore, based on the specification, appear to meet the limitations of the instant claims to the extent that their functional aspects are articulated in the specification. The adhesive does not require the presence of gelatin.  The composition does not require a subcoating.  It is noted that the function of the dimensions of the caplet and the locations and amount of the adhesive are not articulated in the instant specification apart from the ultimate achievement of creating a tamperproof capsule.  Since the prior art teaches that their composition is tamperproof, and the dimensions and amounts are not deemed strictly limited, the prior art reads on the instantly claimed limitations.  
Response to Arguments
	Applicant argues in the remarks filed 04/04/2022 that Applicant believes that the prior art does not teach the instantly claimed range of adhesive, and therefore, Applicant asserts that the prior art does not anticipate the instant claims.  Applicant’s argument is not found persuasive.  Specifically, it is again pointed out that the specification directly asserts in the last paragraph that:
The dimensions and values disclosed herein are not to be understood as being strictly limited to the exact numerical values recited. Instead, unless otherwise specified, each15 such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value.

As such, the dimensions and values, which would include the dimensions of the caplet and the amount of the adhesive, are inclusive to functional equivalents.  Applicant further argues that the amount of the adhesive is particularly important because of the tamperproofness that is provided.  It is noted that the instant specification (and even arguments) indicate that the tamperproofness is the function of the caplet and adhesive, wherein the prior art comprises the same components, and their particular “dimensions and values” result in the desired function, namely tamperproofness.  It is noted that the claims are to be interpreted in light of the Specification, wherein, in the instant case, the specification indicates that the dimensions and values are inclusive to functional equivalents.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5-7, 10, 15-17, 19, and 20 (all claims currently under consideration is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al (US 2008/0102116) in view of Wittwer et al (US 4539060) (Both IDS References).
	Perry teaches a caplet comprising first and second ends and a middle region that extends between the first and second ends with a land interposed between top and bottom faces and extending a long a perimeter of the caplet on a plane parallel to a caplet length axis (see entire document for instance, Figure 1).  Perry teaches an adhesive is a pharmaceutically acceptable adhesive can be spray coated on the interior of the capsule (see for instance, [0024] and claim 39) and further teaches that the adhesive can be gelatin (see for instance, claim 40).  Therefore, since claim 40 of Perry limits claim 39, non-gelatin adhesives are also directly envisioned.  It is noted that the last paragraph of the instant specification recites:
The dimensions and values disclosed herein are not to be understood as being strictly limited to the exact numerical values recited. Instead, unless otherwise specified, each15 such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value.

It is noted that the structure and adhesive of Perry appear to perform the same functions (tamperproofing) as are instantly claimed, and therefore, based on the specification, appear to meet the limitations of the instant claims to the extent that their functional aspects are articulated in the specification.  There does not appear to be a subcoating required by Perry. It is noted that the function of the dimensions of the caplet and the locations and amount of the adhesive are not articulated in the instant specification apart from the ultimate achievement of creating a tamperproof capsule.  Since the prior art teaches that their composition is tamperproof, and the dimensions and amounts are not deemed strictly limited, the prior art reads on the instantly claimed limitations.  
	Perry does not directly teach that the adhesive is Applicant’s elected sucrose.
	Wittwer teaches a capsule adhesive, wherein the adhesive is taught as including sucrose (see entire document, for instance, column 7, lines 22-25).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize sucrose as the pharmaceutically acceptable adhesive of Perry.  One would have been motivated to do so since Perry teaches that any pharmaceutically acceptable adhesive can be utilized, wherein Wittwer teaches that sucrose is a useful adhesive for capsules.  There would be a reasonable expectation of success since both Perry and Wittwer are directed to the same field of endeavor, capsules, wherein both references teach the use of adhesives for sealing and attaching internal solids to the capsule shell.  
Response to Arguments
	Applicant argues in the remarks filed 04/04/2022 that Applicant believes that the prior art does not provide motivation to utilize sucrose as an adhesive, as taught by Wittwer, for the adhesive comprising composition of Perry.  Applicant’s argument is not found persuasive.  The teaching of Wittwer would have provided motivation for one of ordinary skill in the art to utilize the adhesive of Wittwer in the adhesive containing composition of Perry.  It is noted that MPEP 2143.02 states “[o]bviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)”.  Applicant has not provided any evidence showing that there is no reasonable expectation of success that the adhesive of Wittwer would perform the function taught by Wittwer of adhesion when applied in the composition of Perry.  
	Applicant further argues makes the statement that Perry teaches away from the instantly claimed tamperproof dosage form and asserts that the prior art does not teach the range of 5-35% adhesive area.  Applicant’s argument is not found persuasive.  Perry is directed to tamperproof dosage forms comprising shell components, adhesive, and a core, wherein the it is further noted that the instant specification directly asserts in the last paragraph that:
The dimensions and values disclosed herein are not to be understood as being strictly limited to the exact numerical values recited. Instead, unless otherwise specified, each15 such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value.

As such, the dimensions and values, which would include the dimensions of the caplet and the amount of the adhesive, are inclusive to functional equivalents.  Applicant further argues that the amount of the adhesive is particularly important because of the tamperproofness that is provided.  It is noted that the instant specification (and even arguments) indicate that the tamperproofness is the function of the caplet and adhesive, wherein the prior art comprises the same components, and their particular “dimensions and values” result in the desired function, namely tamperproofness.  It is noted that the claims are to be interpreted in light of the Specification, wherein, in the instant case, the specification indicates that the dimensions and values are inclusive to functional equivalents.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611